Citation Nr: 1424865	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-20 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
 Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected tension and migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from November 2007 to January 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and assigned a noncompensable rating for the Veteran's tension/migraine headaches.  In June 2011, the RO increased the disability rating to 10 percent. 

The Veteran was scheduled for a Travel Board hearing in August 2012.  She failed to report without explanation and did not request that the hearing be rescheduled.  Therefore, the request for a Board hearing is withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her July 2011 Substantive Appeal, the Veteran stated that she was recently admitted to an emergency room for a migraine and that her last neurologist appointment showed triggers associated with migraines.  A May 2011 DD Form 2792, Family Medical Summary form indicates that the Veteran was admitted to an emergency room for a migraine in May 2011.  These treatment records are not associated with the Veteran's claims file and should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for her tension/ migraine headaches since May 2011.  After securing the necessary release, the AOJ should obtain these records, including any outstanding VA treatment records.  Specifically, emergency room treatment records from May 2011 and the Veteran's most recent neurological examination should be obtained.

2.  After completing these actions, the AOJ should undertake any other development deemed appropriate.  

3.  Then, readjudicate the issue of entitlement to an increased rating for tension/migraine headaches.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

